Citation Nr: 1807665	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a disability evaluation greater than 20 percent for bipartite patella and chondromalacia, right knee.

2. Entitlement to a disability evaluation greater than 20 percent for arthritis and chondromalacia, left knee, status post subluxation, post-operative with scar.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1993 to March 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

When this case was last before the Board in November 2015, it was remanded for further development.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Court in Correia v. McDonald held that the final sentence of 38 C.F.R. §4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

The examinations conducted in January 2012 and December 2015 did not include active and passive motion testing, and the January 2012 examination did not include weight-bearing and nonweight-bearing testing.  In the April 2014 VA Form 9 appeal, the Veteran's representative made note of the fact that the Veteran feels pain in each of his knee joints, even when he stays completely at rest, and it only increases with use.  In light of Correia and the Veteran's contentions, these VA examinations are insufficient.

Given the foregoing and the amount of time that has passed, the Board finds that a more contemporaneous examination, with medical findings responsive to the applicable criteria for rating the disability under consideration, is needed.  38 U.S.C. § 5103A ; 38 C.F.R. § 3.159;  Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain copies of any outstanding records pertinent to the Veteran's claims.  Obtain, to the extent possible, all outstanding VA records of pertinent medical treatment.  All records/responses received must be associated with the electronic claims file.  

2.  After all available records are associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity of each of his knee disabilities.  All necessary tests should be conducted.  

In addition to all required findings, the VA examiner should provide findings as to the range of motion of each knee, including flexion and extension.  The VA examiner must include range of motion testing in the following areas:

a).  Active motion;
b).  Passive motion;
c).  Weight-bearing; and
d).  Nonweight-bearing.

If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the VA examiner should describe the frequency and duration of any incapacitating episodes due to each knee disability, if applicable.

The VA examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The VA examiner must provide a complete rationale for all findings and opinions.

3.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals






